ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                    In re Commitment of Curtner, 2012 IL App (4th) 110820




Appellate Court            In re: the Commitment of TROY A. CURTNER, a Sexually Violent
Caption                    Person, THE PEOPLE OF THE STATE OF ILLINOIS, Petitioner-
                           Appellee, v. TROY A. CURTNER, Respondent-Appellant.



District & No.             Fourth District
                           Docket No. 4-11-0820


Argued                     June 19, 2012
Filed                      July 17, 2012


Held                       In proceedings seeking respondent’s commitment as a sexually violent
(Note: This syllabus       person, the trial court did not abuse its discretion in refusing to dismiss
constitutes no part of     an allegedly prejudiced juror or in instructing the jury that for purposes
the opinion of the court   of the requirement that the State allege and establish that respondent’s
but has been prepared      mental disorder made it “substantially probable” that he would engage in
by the Reporter of         acts of sexual violence, “substantially probable” meant “much more
Decisions for the          likely than not.”
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Coles County, No. 10-MR-138; the
Review                     Hon. James R. Glenn, Judge, presiding.



Judgment                   Affirmed.
Counsel on                  William D. McGrath (argued), of Law Offices of Bob Dunst, of Mattoon,
Appeal                      for appellant.

                            Lisa Madigan, Attorney General, of Chicago (Michael A. Scodro,
                            Solicitor General, and Michael M. Glick and Erica Seyburn (argued),
                            Assistant Attorneys General, of counsel), for the People.


Panel                       JUSTICE APPLETON delivered the judgment of the court, with opinion.
                            Justices Steigmann and Cook concurred in the judgment and opinion.




                                              OPINION

¶1          Following a jury trial, respondent, Troy A. Curtner, was adjudicated a sexually violent
        person under the Sexually Violent Persons Commitment Act (SVP Act) (725 ILCS 207/1 to
        99 (West 2008)). On appeal, he argues the trial court erred by (1) declining to dismiss a juror
        who had posed a question to the bailiff midtrial regarding the extent of respondent’s
        dangerousness; (2) failing to declare a mistrial when several jurors questioned whether
        respondent had access to their home addresses; and (3) rejecting respondent’s proposed jury
        instruction of the definition of “substantially probable.” For the following reasons, we affirm.

¶2                                        I. BACKGROUND
¶3           To provide a legal context for the background in this case, we note that three criteria must
        be alleged and established before a person may be committed as a sexually violent person
        under the SVP Act: (1) the person has been convicted of a sexually violent offense (725
        ILCS 207/15(b)(1)(A) (West 2008)); (2) the person suffers from a mental disorder (725 ILCS
        207/15(b)(4) (West 2008)); and (3) the person is dangerous to others because his mental
        disorder creates a substantial probability that he will engage in acts of sexual violence (725
        ILCS 207/15(b)(5) (West 2008)).
¶4           In July 2010, the State filed a petition for respondent’s involuntary commitment as a
        sexually violent person. The State alleged respondent had been convicted of a sexually
        violent offense, aggravated criminal sexual abuse (720 ILCS 5/12-16(d) (West 2000)), in
        Coles County case No. 02-CF-628, and sentenced to eight years in prison. In June 2010, prior
        to respondent’s release, a psychologist, Dr. Martha Bellew-Smith, conducted a psychological
        examination, which revealed respondent suffered from paraphilia and a not-otherwise-
        specified (NOS) personality disorder with antisocial features. Dr. Bellew-Smith concluded
        respondent was dangerous to others and it was substantially probable that, without treatment,
        he would engage in future acts of sexual violence.


                                                  -2-
¶5         Also in July 2010, the trial court ordered respondent detained by the Illinois Department
       of Human Services upon his release from prison, after finding the State had sufficiently
       proved probable cause to believe respondent was subject to commitment as a sexually
       dangerous person.
¶6         In April 2011, respondent’s jury trial began. Prior to the presentation of evidence, the
       parties stipulated to the admission of respondent’s aggravated-criminal-sexual-abuse
       conviction in case No. 02-CF-628. Because the parties are familiar with the evidence
       presented at trial, we summarize only that which is necessary for the purposes of this appeal.
¶7         Dr. Bellew-Smith testified as the State’s expert in the field of psychology and in detail
       about her pretrial examination of respondent. In general, she explained that respondent
       suffers from paraphilia, in that he has sexual urges or fantasies involving a nonconsenting
       partner. In particular, he suffers from hebephilia, which is described as a sexual disorder
       whereby the person is aroused by pubescent females. He also suffered from an NOS
       personality disorder with antisocial features.
¶8         In Dr. Bellew-Smith’s opinion, respondent was a moderately high risk to reoffend. Based
       on all of the characteristics applicable to respondent, the doctor opined that, to a reasonable
       degree of psychological certainty, it was substantially probable that respondent would
       commit acts of sexual violence. She testified that she used “more likely than not” to define
       “substantially probable” in this case.
¶9         Also testifying as the State’s expert witness was psychologist Dr. Edward Smith. In
       September 2010, Dr. Smith prepared a report after meeting with respondent, which indicated
       that he and Dr. Bellew-Smith shared the same diagnoses of respondent–paraphilia and an
       NOS personality disorder with antisocial features. Dr. Smith further diagnosed respondent
       with depressive disorder, though that diagnosis was not particularly relevant to his
       predisposition to engage in sexual violence.
¶ 10       In Dr. Smith’s opinion, to a reasonable degree of psychological certainty, due to his
       mental disorder, respondent is dangerous and there exists a substantial probability that he
       will engage in future acts of sexual violence. Dr. Smith defined “substantially probable” as
       “much more likely than not.”
¶ 11       Respondent presented the testimony of his expert witness, Dr. Luis Rosell, a forensic
       psychologist, who diagnosed respondent with an NOS personality disorder with antisocial
       features. Dr. Rosell disputed the other doctors’ diagnoses of paraphilia. He testified
       respondent did not meet the criteria of a sexually violent person.
¶ 12       After deliberations, the jury found respondent was a sexually violent person. In May
       2011, respondent filed a posttrial motion, claiming (1) the jury’s verdict was against the
       manifest weight of the evidence, and (2) he was entitled to a new trial based on the improper
       admission of certain evidence and several alleged trial errors, including (a) the trial court’s
       instruction to the jury of the definition of “substantially probable,” (b) the court’s failure to
       excuse a juror who questioned whether respondent was dangerous enough to kill a potential
       victim, and (c) the jurors’ inquiry as to whether respondent had access to their respective
       addresses.
¶ 13       In July 2011, the trial court denied respondent’s motion, and in August 2011, the case

                                                 -3-
       proceeded to a dispositional hearing. The court remanded respondent to the custody of the
       Department of Human Services. This appeal followed.

¶ 14                                        II. ANALYSIS
¶ 15                                 A. Allegation of Impartial Jury
¶ 16       Respondent first argues the trial court erred by not excusing the juror who, in the middle
       of trial, told the bailiff he would like to know if respondent was dangerous enough to “kill
       one of the kids.” The bailiff brought this to the court’s attention, and the court, in turn,
       brought it to the parties’ attention. All agreed the juror should be questioned outside the
       presence of the other jurors. In chambers, the court advised the juror they were aware he had
       a question. The juror told the court that no other juror knew of his question. The following
       exchange occurred:
                “THE COURT: All right. In Illinois, questions of witnesses by jurors are
           discouraged, and it is the juror’s duty to determine the facts only from the evidence that’s
           presented in the case, what the lawyers present. And then it’s your job to determine–not
           only to determine those facts from the evidence, but then apply the law that I give you
           to those facts and in that way decide your case, decide the case.
                Are you able to do that if your question is not answered?
                JUROR: Oh yeah. I was just–that just made me wonder if that’s, you know, related
           and that’s the reason I asked him if it was legal to ask that question.
                THE COURT: All right. Another thing I want to ask you is I’ve been telling you and
           the other jurors not to form or express any opinion on the case until it is submitted to you
           for deliberation. Have you already formed an opinion on this case?
                JUROR: No, no, I haven’t.
                THE COURT: So you believe that you can listen to the evidence and make your
           determination of fact from the evidence that’s presented?
                JUROR: Yes.
                THE COURT: And apply the law?
                JUROR: Yeah.
                THE COURT: All right.”
¶ 17       Respondent argues the juror showed bias and demonstrated he had a predetermined belief
       regarding respondent’s dangerousness. Addressing the issue of respondent’s dangerousness,
       the following exchange had occurred during the juror’s questioning:
                “MR. McGRATH [respondent’s counsel]: What was your question for the bailiff?
                JUROR: Well, it wasn’t–to see if he was dangerous and I couldn’t figure out why no
           one said anything if he was capable of like, you know, hurting some one of them, killing
           them or something like that.
                MR. McGRATH: Was it the word ‘dangerous’ that brought that to your mind?
                JUROR: Yeah.”


                                                 -4-
¶ 18        After the questioning, respondent’s counsel argued the juror should be replaced because
       his answers demonstrated “a very serious misunderstanding of the evidence.” Counsel
       claimed the answers were “troubling as far as whether he can, in fact, wait until the evidence
       is in to make a decision.” According to counsel, “he’s prejudged what he thinks the issue is
       in this case or at least an important issue for him.”
¶ 19        The trial court declined to remove the juror, stating as follows:
                “First of all, if–I don’t see any bias or prejudice from what he said or even posing that
            question, and I–I can’t even tell from that question if it adversely affects the defense or
            the State. I can’t tell if by that question he means more needs to be shown to him to react
            a certain way or not.
                He clearly hasn’t been instructed as to the law yet, and he’s verbalizing his
            willingness and his perceived ability to follow the instructions and follow the law that’s
            presented to him.
                ***
                I don’t think there is cause to excuse this juror. As I said earlier, I recognize that it
            might be the safe approach, but I think it’s the wrong approach based on his responses
            to all of our questions, so the respondent’s request that [the juror] be replaced with one
            of the alternates is denied.”
¶ 20        The crux of respondent’s argument is the juror should have been dismissed because he
       was prejudiced against respondent by unreasonably, in respondent’s opinion, questioning the
       extent of respondent’s dangerousness and whether he was considered dangerous enough to
       kill potential victims. It is well understood that a defendant has the right to a trial before an
       impartial and unbiased jury; that is, one capable and willing to decide the case solely on the
       evidence before it. People v. Runge, 234 Ill. 2d 68, 102-03 (2009). The standard for juror
       impartiality is whether the juror had such fixed opinions that he could not judge impartially.
       Runge, 234 Ill. 2d at 103.
¶ 21        The question of whether jurors have been influenced and prejudiced “to such an extent
       that they would not, or could not, be fair and impartial” involves a determination that must
       rest in sound judicial discretion. People v. Whitehead, 169 Ill. 2d 355, 402 (1996), overruled
       in part on other grounds by People v. Coleman, 183 Ill. 2d 366 (1998). The trial court should
       inquire of the juror to discover as much information as possible. After the trial court has
       made an appropriate inquiry, it has wide discretion in deciding how to handle and respond
       to potential juror bias because it can appraise the juror face to face, something a court of
       review cannot do. Runge, 234 Ill. 2d at 105.
¶ 22        In this case, the trial court and each counsel conducted a proper inquiry into the juror’s
       question. They sought to discover the basis for the juror’s concern and questioned him on
       whether he had formed any opinion on the case. The juror indicated he would not make a
       decision on the issue of respondent’s dangerousness until he heard all of the evidence. He
       further indicated he understood respondent was presumed not to be a sexually violent person.
¶ 23        Given the facts and the circumstances surrounding this issue, we cannot say that the trial
       court abused its discretion in denying counsel’s request to dismiss the juror. The court
       considered dismissing the juror as “the safe approach” but decided that would be “the wrong

                                                  -5-
       approach based on his responses” to the questions posed. We conclude the court’s
       determination that the juror could be fair and impartial was not an abuse of discretion.

¶ 24                                     B. Allegation of Mistrial
¶ 25       Respondent further claims the trial court erred in failing to order a mistrial when advised
       by the bailiff that members of the jury questioned whether respondent had access to their
       home addresses. Respondent did not object at the time this was brought to the court’s
       attention but did include the issue in his posttrial motion. Nevertheless, citing several Illinois
       cases which reiterate the requirement that respondent both object at trial and renew that
       objection in a posttrial motion, the State insists respondent forfeited the issue. See, e.g.,
       People v. Enoch, 122 Ill. 2d 176, 185-86 (1988). Respondent has not filed a reply brief and
       therefore has not addressed the application of the plain-error doctrine to this issue. In his
       opening brief, he stated only that he had included this issue in his posttrial motion, apparently
       believing this properly preserved the issue for review.
¶ 26       It is well established that sexually-violent-person cases are civil in nature and the rules
       of civil proceedings govern except when otherwise specified. See In re Detention of
       Samuelson, 189 Ill. 2d 548, 553-54 (2000); 725 ILCS 207/20 (West 2008). The application
       of the plain-error doctrine as provided in Illinois Supreme Court Rule 615(a) (eff. Jan. 1,
       1967), which applies only to appeals in criminal, postconviction, and juvenile cases, is not
       one of those stated exceptions. Following this logic, the State claims we should apply the
       civil plain-error rule, a similar principle to the criminal rule, but one only applied in
       “exceedingly rare” cases. See Wilbourn v. Cavalenes, 398 Ill. App. 3d 837, 856 (2010).
       However, in a previous decision, this court considered the criminal plain-error doctrine in
       a sexually-violent-person case. See In re Ottinger, 333 Ill. App. 3d 114, 117-18 (2002). In
       that case, we found “no error, plain or otherwise.” Ottinger, 333 Ill. App. 3d at 118.
       Likewise, we will apply it here.
¶ 27       First, it is inherent in the plain-error rule that the challenged ruling must be in error. The
       challenged ruling in this case is the trial court’s denial of respondent’s motion for a mistrial
       on the basis of the jurors’ concerns that respondent had access to their individual home
       addresses. In claiming error, respondent relies on People v. Coleman, 50 Ill. App. 3d 40, 43
       (1977), where this court held the mere suspicion of bias in a juror is insufficient to impeach
       a verdict. Respondent attempts to couple the jurors’ concerns about their safety with the one
       juror’s question about the extent of respondent’s dangerousness to constitute sufficient
       evidence of juror bias. Respondent argues that taking both issues together strengthens the
       evidence, making the claim that the jurors held a predisposition toward conviction even more
       compelling and justifying a mistrial.
¶ 28       Respondent speculates the jury was not impartial because jurors complained about the
       publication of their names and addresses. “Evidence that the jury was displeased that their
       anonymity was lost in a murder trial, however, is a long way from evidence that jurors were
       less than impartial.” Whitehead v. Cowan, 263 F.3d 708, 722 (7th Cir. 2001). We agree with
       our supreme court that “[w]e cannot infer *** on this basis that an honest juror would
       therefore give sway to his emotions and disregard the fundamental requirement of a fair trial


                                                  -6-
       and decide to convict a person in order to be absolutely secure.” Whitehead, 169 Ill. 2d at
       402-03.
¶ 29       It is mere speculation to suggest the publication of addresses would prejudice the jury,
       and, accordingly, we do not think a hearing was necessary to investigate any potential
       misconduct on these facts, nor that the allegation requires a new trial. The trial court’s duty
       to investigate potential juror misconduct arises only when the party alleging misconduct
       makes an adequate showing to overcome the presumption of jury impartiality. In other
       words, mere speculation is not enough. Whitehead, 263 F.3d at 722. Respondent cannot
       demonstrate error, plain or otherwise, in the court’s decision to deny respondent’s request
       for a mistrial on this basis, even coupled with the prior allegation of juror bias. There is not
       enough evidence to demonstrate the jury was not impartial.

¶ 30                          C. Definition of “Substantially Probable”
¶ 31       Finally, respondent contends the trial court erred in defining the term “substantially
       probable” to mean “much more likely than not,” rather than “practically certain.” The term
       is not defined in section 5 of the SVP Act (725 ILCS 207/5 (West 2008)). The trial court and
       the State used a definition found in Illinois case law. See In re Detention of Bailey, 317 Ill.
       App. 3d 1072, 1086 (2000) (defining “substantially probable” to mean “much more likely
       than not” (internal quotation marks omitted)). Respondent claims the First District in Bailey
       erred by relying on two Wisconsin cases that so defined the term. He insists the definition
       should not be taken from another state but from our own statutes.
¶ 32       Section 4-5 of the Criminal Code of 1961 (720 ILCS 5/4-5 (West 2008)) defines
       “knowledge” as follows:
                “(a) The nature or attendant circumstances of his conduct, described by the statute
           defining the offense, when he is consciously aware that his conduct is of such nature or
           that such circumstances exist. Knowledge of a material fact includes awareness of the
           substantial probability that the fact exists.
                (b) The result of his conduct, described by the statute defining the offense, when he
           is consciously aware that such result is practically certain to be caused by his conduct.”
           (Emphases added.)
¶ 33       Relying on the legislature’s definition of “knowledge,” which seems to use the phrases
       “substantial probability” and “practically certain” interchangeably, respondent claims the jury
       was given the wrong definition. We disagree.
¶ 34       The Bailey court looked to Wisconsin law because Wisconsin’s SVP statute is
       substantially similar to Illinois’s statute. In fact, Wisconsin’s definition of a sexually
       dangerous person is identical to ours. At the time Bailey was decided, Wisconsin’s statute
       stated that a person “is dangerous because he or she suffers from a mental disorder that
       makes it substantially probable that the person will engage in acts of sexual violence.” Wis.
       Stat. § 980.01(7) (1998). Section 5 of our SVP Act states that a person “is dangerous because
       he or she suffers from a mental disorder that makes it substantially probable that the person
       will engage in acts of sexual violence.” 725 ILCS 207/5(f) (West 2008). Because these two
       statutes were identical, it was only logical to look to Wisconsin for guidance on the definition

                                                 -7-
       of “substantially probable.”
¶ 35       Our supreme court has referred to Wisconsin law in this context on several occasions.
       See In re Detention of Hardin, 238 Ill. 2d 33, 48 (2010) (adopting Wisconsin’s definition of
       “probable cause” in a sexually-violent-person case); People v. Botruff, 212 Ill. 2d 166, 181
       (2004); People v. Masterson, 207 Ill. 2d 305, 324-25 (2003) (both cases expressly
       recognizing that the Wisconsin SVP statute is similar to the Illinois SVP statute). Further
       supporting our decision, we note the Second District followed Bailey and adopted the
       Wisconsin definition as well. See In re Detention of Hayes, 321 Ill. App. 3d 178, 189 (2001).
¶ 36       It is within the trial court’s discretion to determine which jury instructions to give to the
       jury, and that decision will not be disturbed absent an abuse of discretion. Curi v. Murphy,
       366 Ill. App. 3d 1188, 1199 (2006). “Whether a court abused its discretion depends on
       whether, taken as a whole, the instructions fairly, fully, and comprehensively apprised the
       jury of the relevant legal principles.” Curi, 366 Ill. App. 3d at 1199.
¶ 37       We find the trial court did not abuse its discretion in tendering to the jury the definition
       of “substantially probable” as “much more likely than not.” This definition accurately
       apprised the jury of the relevant legal principle and, therefore, we find giving that instruction,
       rather than the one offered by respondent, was not error.

¶ 38                                   III. CONCLUSION
¶ 39       For the foregoing reasons, we affirm the trial court’s judgment.

¶ 40       Affirmed.




                                                  -8-